DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
Response to Amendment
The amendments filed with the written response received on November 23, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4, 8, 12, and 17 have been amended; claims 18-21 have been withdrawn; and claim 22 has been added.  Accordingly, claims 1-22 are pending in this application, with an action on the merits to follow regarding claims 1-17 and 22.
Because of the applicant's amendment, the following in the office action filed July 2, 2020, are hereby withdrawn:  Claim rejections under 35 USC 112(b).
Priority
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—

(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 1-4 and 6-16 are not supported by any such earlier application as presented in the Response to Arguments above.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
This application repeats a substantial portion of prior Application No. 61/754534, filed January 19, 2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/754534, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims of the instant application have limitations that are not supported in the provisional application 61/754534 and therefore do not have support for the January 19, 2013 provisional filing date as the priority date and therefore the priority date attributed to PCT/US2014/012054 filed January 17, 2014 which fully supports the claimed invention will be used and is examined under first inventor to file provisions of AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant has amended at least claims 1-4 such that they are fully supported by the provisional application and while remaining in AIA  status, claims 1-6 and 16-17 are afforded the priority date of provisional application 61/754534, January 19, 2013.  
The limitations of claims 7-15 are not supported by the provisional application and are afforded the priority date of PCT/2014/012054, January 17, 2014 (further details can be found in the office action dated July 2, 2020 and response to arguments below).  
The limitations of claim 22, where, “the second waterproof tubular portion is configured to correspond to and seal against the edge of the sole of the cycling footwear” are not supported in the provisional application as the provisional application does not disclose sealing around the edge of the sole of the footwear and therefore Claim 22 is afforded the priority date of PCT/2014/012054, January 17, 2014.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 3 recites, “wherein when the waterproof sock shaped unitary tubular member is donned on the cycling footwear, the bottom opening is configured to be spaced inward from the edge by about 1 cm all around the edge of the sole” which has not been recited in the written description;
Claim 4 recites, “wherein the bottom opening has a perimeter, and further wherein when the waterproof sock shaped unitary tubular member is donned on the cycling footwear, the perimeter of the bottom opening is configured to be spaced inward from the edge by at about 1 cm all around the edge of the sole” which has not been recited in the written description;
Claim 8 recites, “wherein the bottom surface of the second waterproof tubular portion is free from additional openings other than the first bottom opening and the second bottom opening” which has not been recited in the written description;
Claim 22 recites, “the second waterproof tubular portion is configured to correspond to and seal against the edge of the sole of the cycling footwear” which has not been recited in the written description as para. 0008 only recites, “The second waterproof tubular portion has a bottom surface and is configured to correspond to and seal against the bottom of the sole of the footwear when the waterproof sock shaped unitary tubular member is donned on the footwear” which does not recite the edge of the sole being sealed against.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 22 recites, “the second waterproof tubular portion is configured to correspond to and seal against the edge of the sole of the cycling footwear” which has not been disclosed in the specification as para. 0008 of the written description only recites, “The second waterproof tubular portion has a bottom surface and is configured to correspond to and seal against the bottom of the sole of the footwear when the waterproof sock shaped unitary tubular member is donned on the footwear” which does not recite the edge of the sole being sealed against.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison (US 4604816).
Regarding claim 1, Davison discloses a waterproof sock shaped unitary tubular member (1) formed from an elastic waterproof material (see col. 3, lines 26-27 where the sock is made of a waterproof elastic material) for covering cycling footwear having a sole with a bottom, an edge that extends around a perimeter of the bottom of the sole, and a cleat that projects from the bottom of the sole (as seen in Fig. 5, 1 of Davison is capable of covering shoe a cleated shoe that can be worn for cycling), the waterproof sock shaped unitary tubular member comprising: a first waterproof tubular portion (see annotated Fig. 5 where at least a portion of is a waterproof elastic material such as rubber, col. 3, lines 26-27) having an upper opening defined at a proximal end of the first waterproof tubular portion (see annotated Fig. 5), and a distal end opposite the the upper opening being configured to receive an ankle and a heel of a foot of a person through the upper opening (see Fig. 5 where the wearer’s shoe 23 is placed within the opening and therefore the opening is capable of receiving an ankle and a heel); and a second waterproof tubular portion (see annotated Fig. 5, described as waterproof in col. 3, lines 26-27) closed at a second tubular portion distal end (see annotated Fig. 5 and note that when pulled over the toe end of the shoe, the distal end is closed around the toe) and connected in waterproof sealed unitary engagement (as the material where the 1st and 2nd portions meet is waterproof and continuous) at a second tubular portion proximal end (see annotated Fig. 5) to the distal end of the first waterproof tubular portion (see annotated Fig. 5), the second waterproof tubular portion having a bottom surface (6, as seen in Fig. 2) that is opposite the upper opening of the first waterproof tubular portion (as can be determined from Fig. 5) and is configured to correspond to and cradle the edge of the sole of the cycling footwear when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 5, the bottom 6 or lower sole portion of the 2nd portion cradles the edge of the sole of the footwear); wherein the bottom surface of the second waterproof tubular portion defines a bottom opening (8) that is configured to receive the cleat of the cycling footwear through the bottom opening when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 5).



    PNG
    media_image1.png
    847
    1058
    media_image1.png
    Greyscale

Annotated Fig. 5 (Davidson)

Regarding claim 5, Davison discloses wherein the bottom surface (6) of the second waterproof tubular portion (see annotated Fig. 5) is configured not to contact the cleat when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 5, and with at least one cycling shoe, the bottom surface would not contact at several of the cleat 28 extending through the opening 8).  
Regarding claim 6, Davison discloses wherein the bottom opening (8) has a perimeter (16) that is configured to be spaced apart from the cleat when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 5, 16 is spaced apart from cleats 28).
 (see Fig. 3 where the second waterproof tubular portion is not stretched on to the footwear and therefore in the relaxed configuration).
Regarding claim 8, Davison discloses wherein the bottom opening (8) is a first bottom opening (as can be seen in Fig. 3), wherein the waterproof sock shaped unitary tubular member (1) further comprises a second bottom opening (10) defined in the bottom surface of the second waterproof tubular portion (as can be seen in Fig. 3), wherein the second bottom opening is configured to expose a portion of a heel (26) of the cycling footwear when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 5 where the second opening is located such that the heel portion the footwear is exposed); and further where the bottom surface of the second waterproof tubular portion is free from additional openings other than the first bottom opening and the second bottom opening (as can be seen in Fig. 3).

Regarding claim 10, Weingart discloses wherein when the second waterproof tubular portion is in a relaxed configuration, the second bottom opening (10) has an elliptical configuration (the second opening 10 is considered to be elliptical as can be seen as a slit with rounded sides; Examiner notes that the written description has provided for the meaning of elliptical in para. 0038 where it recites, “It should be understood that either or both of holes 125 and 126 can optionally be circular and need not have a perfect elliptical shape, as the term elliptical is used to generally embrace rectangular holes with rounded comers or a slit with rounded sides" and based on Applicant’s disclosure, the second opening 10 of Davidson meets the limitation).
Regarding claim 11, Davison discloses wherein when the second waterproof tubular portion is in a relaxed configuration (see Fig. 3 where the second waterproof tubular portion is not stretched on to the footwear and therefore in the relaxed configuration), the second bottom opening (10) is smaller in size than the first bottom opening (8) (as can be seen in Fig. 3).  
Regarding claim 12, Davidson discloses wherein said elastic waterproof material (see col. 3, lines 26-27 where the sock is made of a waterproof elastic material) has a portion of greater thickness along a perimeter (edge of opening at 16) of said first  bottom opening (8) than on portions distal the first opening (see Fig. 4 where the area at 16 is thicker the adjacent area), and further wherein the portion of greater thickness 
Regarding claim 16, Davison discloses wherein the second waterproof tubular portion (see annotated Fig. 5) is sloped downward from the first waterproof tubular portion (see annotated Fig. 5 where at least a portion is a waterproof elastic material such as rubber, col. 3, lines 26-27) (see circle area designated as slope in annotated Fig. 5 where second portion slopes down from the first).
Regarding claim 17, Davison discloses a kit (combination of the footwear and the unitary tubular member) comprising a cycling footwear (shoe 23 which is cleated footwear and any cleated footwear is capable of being used for cycling absent further distinguishing limitations); and the waterproof sock shaped unitary tubular member (1) of claim 1 (see rejection above) donned on the cycling footwear (such as seen in Fig. 5).  

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weingart (US 2015/0113831).
As noted in the priority section of this office action, unlike claim 1, claim 22 is only entitled to a priority date of January 17, 2014.
Regarding claim 22, Weingart discloses a waterproof sock shaped unitary tubular member (1, considered waterproof based on materials described in para. 0013 such as neoprene which is a waterproof material and para. 0027 where the perimeter 27 of the openings can have reinforced rubber), considered unitary as the combined structures created a single one-piece sock, considered tubular as it can be seen as shaped like a the upper opening being configured to receive an ankle and a heel of a foot of a person through the upper opening (as can be determined from Fig. 3); and a second waterproof tubular portion (see annotated Fig. 1) closed at a second tubular portion distal end (at areas 65, see annotated Fig. 1) and connected in waterproof sealed unitary engagement at a second tubular portion proximal end (see annotated Fig. 1) to the distal end of the first waterproof tubular portion (as all structures of 1 are connected in completely waterproof as disclosed in para. 0025, and as can be seen in Fig. 1), the second waterproof tubular portion having a bottom surface (surface of 1 seen in Fig. 5) that is opposite the upper opening of the first waterproof tubular portion (as can be determined from Fig. 3) and is configured to correspond to and cradle the edge of the sole of the cycling footwear when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 4, the bottom of the 2nd portion cradles the edge of the sole of the footwear); wherein the bottom surface of the second waterproof tubular portion defines a bottom opening (17) that is configured to receive the cleat of the cycling footwear through the bottom opening when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 4) [parent claim 1], and wherein the second waterproof tubular portion is configured to correspond to and seal against the edge of the sole of the cycling footwear when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 4, and para. 0027 where perimeter 27 of the opening is described as “sealing”) [claim 22].

    PNG
    media_image2.png
    600
    736
    media_image2.png
    Greyscale

Annotated Fig. 1 (Weingart)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison as applied to claims 1, 8, and 12 above, and further in view of Gammeter (US 2015648).
Regarding claim 13, Davison discloses all the limitations of claims 1, 8, and 12, but does not expressly disclose wherein the continuous bead comprises a rolled up portion of the elastic waterproof material.  
	Gammeter teaches a waterproof elastic tubular member with bottom openings wherein the continuous bead (30) comprises a rolled up portion of the elastic waterproof material (18, see p.1, 2nd col. lines 25-40).  
Davison and Gammeter teach analogous inventions in the field of elastic waterproof coverings for the foot.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sealing perimeter of the bottom opening of Davison with a rolled up portion forming the bead as taught by Gammeter in order to create the bead in “a simple, inexpensive, and practical process for applying a reinforcing” on an article (see p. 1, 1st col. Lines 10-15) and by using a rolled bead, the perimeter is further reinforced and less likely to rupture as it is several layers thick.
Regarding claim 14, as best as can be understood by examiner, the combined tubular member of Davison and Gammeter discloses wherein the rolled up portion (18 of Gammeter) of the elastic waterproof material forming the continuous bead (16 of Davison as modified by 30 of Gammeter) is a rolled up self-adhered portion of the elastic waterproof material (as the portion that is rolled is tapered as seen in Fig. 1 of Gammeter, it is stretched upon rolling serving to compact the bead as disclosed in p.1, 2nd col. lines 25-40 of Gammeter, and therefore prevent the bead from unrolling and is thereby considered to be self-adhered as it is rolled on top of itself and stays in the rolled configuration).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Davison and Gammeter as applied to claims 1, 8, 12 and 13 above, as evidenced by Tumas (US 5682617)
Regarding claim 15, the modified tubular member of Davison discloses all the claim limitations of claims 1, 8, 12, and 13, and wherein the elastic waterproof material contains rubber (see col. 3, lines 26-27), but does not expressly disclose wherein the elastic waterproof material is a latex containing rubber with a thickness of 0.2 mm to 0.4 mm, and further wherein the continuous bead along the perimeter of the bottom opening has a diameter of 3 mm to 5 mm.  
Gammeter teaches an elastic waterproof covering for the foot wherein the elastic waterproof material is a latex containing rubber (11).
Davison and Gammeter teach analogous inventions in the field of elastic waterproof coverings for the foot.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the elastic waterproof material of Davison to be latex as taught by Gammeter as latex “can serve as an insulator to conserve body heat preventing rapid loss of body heat when exposed to cold elements… and is designed to be soft, disposable, and inexpensive…” (see col. 2, lines 4-10 of Tumas).  
The modified tubular member of Davison discloses the general conditions of the claimed inventions except for the express disclosure of the latex having a thickness of 0.2 mm to 0.4 mm and wherein the continuous bead along the perimeter of the bottom opening has a diameter of 3 mm to 5 mm.  However, it would have been obvious to one .

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2004/0200097) in view of Clare (US 6916301).
	Regarding claim 1, Boyd discloses a sock shaped unitary tubular member (50A, Figs. 4A-4B) formed from a stretchable material (see para. 0022) for covering cycling footwear having a sole with a bottom, an edge that extends around a perimeter of the bottom of the sole, and a cleat that projects from the bottom of the sole (as seen in Figs. 4A-4B of Davison is capable of covering cleated shoe 10 that can be worn for cycling), the sock shaped unitary tubular member comprising: a first tubular portion (52) having an upper opening (60) defined at a proximal end of the first tubular portion (as seen in annotated Fig. 4A), and a distal end opposite the proximal end (see annotated Fig. 4A), the upper opening being configured to receive an ankle and a heel of a foot of a person through the upper opening (as can be seen in Fig. 4A); and a second tubular portion (52) closed at a second tubular portion distal end (56, see Fig. 4A where 52 is closed at toe end 56), and connected in unitary engagement at a second tubular portion proximal end  to the distal end of the first waterproof tubular portion (see annotated Fig. 4A) the and is configured to correspond to and cradle the edge of the sole of the cycling footwear when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 4B, 64 cradles the edge of sole 14); wherein the bottom surface of the second waterproof tubular portion defines a bottom opening (66) that is configured to receive the cleat of the cycling footwear through the bottom opening when the waterproof sock shaped unitary tubular member is donned on the cycling footwear (as can be seen in Fig. 4B, opening 66 is capable of receiving a cleat).
	Boyd does not expressly disclose wherein the tubular member is formed from an elastic waterproof material, and wherein the first tubular portion, and the second tubular portion are waterproof and connected in waterproof sealed unitary engagement.
	Clare teaches a protective cover for footwear wherein the tubular member (20) is formed from an elastic waterproof material (see col. 7, line 1) and wherein the first tubular portion, and the second tubular portion are waterproof and connected in waterproof sealed unitary engagement (as the entire sock is a continuous piece of elastic waterproof material).
	Boyd and Clare teach analogous inventions in the field of stretchable coverings for footwear.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tubular member of Boyd of an elastic waterproof material as taught by Clare in order to provide a cover 

    PNG
    media_image3.png
    569
    573
    media_image3.png
    Greyscale

Annotated Fig. 4A (Boyd)

Regarding claim 2, the modified tubular member of Boyd discloses wherein when the waterproof sock shaped unitary tubular member is donned on the cycling footwear, the bottom surface of the second waterproof tubular portion is configured to extend interior of the edge by about 1 cm all around the edge of the sole (see Fig. 4B where it can be seen that the unitary member 50A is capable of extending all around an edge around the sole 14, and the second tubular portion 52 is capable of extending interior to 
Regarding claim 3, the modified tubular member of Boyd discloses wherein when the waterproof sock shaped unitary tubular member is donned on the cycling footwear, the bottom opening is configured to be spaced inward from the edge by about 1 cm all around the edge of the sole (see Fig, 4B, where it can be seen that the bottom opening is capable of extending interior to the edge by at least 1cm on at least one cycling shoe as the unitary member may be worn with a different sizes of shoes and would fit each one differently).
Regarding claim 4, the modified tubular member of Boyd discloses wherein the bottom opening (66 of Boyd) has a perimeter (70 of Boyd), and further wherein when the waterproof sock shaped unitary tubular member (50A of Boyd as modified by Clare) is donned on the cycling footwear, the perimeter of the bottom opening is configured to be spaced inward from the edge by about 1 cm all around the edge the sole (see Fig. 4B of Boyd where it can be seen that the bottom opening is capable of extending inward from the edge by about 1cm on at least one cycling shoe as the unitary member may be worn with a different sizes of shoes and would fit each one differently).
Response to Arguments
Applicant’s arguments, filed November 23, 2020, with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear 
Examiner notes that Applicant’s amendments to at least claims 1-4 have made claims 1-4 fully supported by the provision application and have priority to the date of the provisional application of January 19, 2013.
Applicant's arguments regarding the priority of claim 5 has been fully considered but they are not persuasive, in the office action filed July 2, 2020, claim 5 was not indicated as not being unsupported by the provisional application except as being dependent from claim 1, and claim 5 now has priority to the date of the provisional application of January 19, 2013.
Applicant's arguments regarding the priority of claim 6 has been fully considered and they are persuasive and claim 6 has priority to the date of the provisional application of January 19, 2013.
Applicant's arguments regarding the priority of claim 7 has been fully considered but they are not persuasive.  The shape of the opening as being “elliptical” was not disclosed in the provisional application.  Applicant argues that such a shape is shown in pictures 1 and 7, however, the such photographs do not clearly show the opening as being elliptical as picture one only shows the opening as a slit inasmuch as can be seen, and in picture 7, it appears there is a strip transversing the opening therefore making the shape of the opening unclear and claim 7 has priority to the date of the PCT application of January 17, 2014.

Applicant's arguments regarding the priority of claim 17 has been fully considered but they are not persuasive, in the office action filed July 2, 2020, claim 17 was not indicated as not being unsupported by the provisional application, except as being dependent from claim 1, and claim 17 now has priority to the date of the provisional application of January 19, 2013.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732